PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
PALMA GROUP SA
Application No. 16/614,775
Filed: 18 Nov 2019
For: URINE SAMPLING KIT AND METHOD

:
:
:	RESPONSE TO REQUEST
:
:
:

This communication is in response to the “REQUEST TO RESTART TIME PERIOD DUE TO EXTRAORDINARY SITUATION,” filed July 15, 2022. 

The request is GRANTED. 

Pursuant to the notice issued on June 30, 2022, entitled Relief Available to Patent and Trademark Applicants, Patentees, Reexamination Parties, and Registered Trademark Owners Affected by the Russian Invasion in Ukraine (Notice), for patent applications and reexamination proceedings pending in the United States Patent and Trademark Office (USPTO) as of June 30, 2022, having one or more inventors, an applicant, an assignee, or a correspondence address in Ukraine, which has been affected by the Russian invasion, and in which a reply to an Office communication is outstanding, and for which the statutory or non-statutory time period set for reply has not yet expired, the USPTO will, on an applicant’s or a reexamination party’s request, restart the time period for reply set in the Office communication.

There is no fee required on petition pursuant to the Notice. 

The instant relief requested is proper because: 

(1) The Office communication (final Office action issued February 14, 2022) was outstanding on or before the June 30, 2022, publication date of the Notice; 

(2) The request was made prior to the expiration of the statutory or non-statutory time period set for reply and within sufficient time so that the USPTO can restart the time period for reply to the Office communication prior to the expiration of the statutory or non-statutory time period (as permitted to be extended under 37 CFR 1.136(a), or as extended under 37 CFR 1.550(c) or 37 CFR 1.956);

(3) The request was accompanied by a copy of the Notice.

The inclusion of a copy of the Notice is being treated as a representation that the need to restart the time period for reply set in the Office communication was due to the effects of the Russian invasion in Ukraine. Applicant is reminded that, if appropriate, a request, which can essentially be a signed transmittal letter, can be filed with an application data sheet under 37 CFR 1.76 specifying the correct or updated applicant or inventor information (e.g., inventor residence information, applicant or inventor mailing address) in the appropriate section and with appropriate markings (i.e., underlining for additions, strikethrough for deletions). 

On the basis of the “extraordinary situation” of the effects of the Russian invasion in Ukraine, as provided for in the Notice, the Office is hereby restarting the period for reply to the Office action originally mailed February 14, 2022. 

The time period for reply to the Office action originally mailed February 14, 2022, is being restarted to run from the mailing date of this decision. Applicant is given three (3) months from the mailing date of this decision to file a reply to the final Office action. Unless otherwise notified in the final Office action, extensions of time are available under 37 CFR 1.136(a). Failure to timely and properly reply to the final Office action will result in abandonment of this application. 

Telephone inquiries specific to this decision may be directed to the undersigned at (571) 272-5270.


/Kristen Matter/
Kristen Matter
Petitions Examiner
Office of Petitions